AO 108 (Rev. 06/09) Application for a Warrant to Seize Property Subject to Forfeiture




                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Middle District
                                                        __________        of of
                                                                   District  Tennessee
                                                                                __________

                 In the Matter of the Seizure of                                 )
             (Briefly describe the property to be seized)                        )
     Funds held in Planters Bank small business                                  )      Case No.   20-mj-2547
  checking account number 1003192801 in the name                                 )
         of Gateway Medical Associates, P.C.                                     )

                                                APPLICATION FOR A WARRANT
                                         TO SEIZE PROPERTY SUBJECT TO FORFEITURE


        I, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under
penalty of perjury that I have reason to believe that the following property in the       Middle      District of
         Tennessee            is subject to forfeiture to the United States of America under     18/21 U.S.C. §
 981/853, 881 (describe the property):
 Funds held in Planters Bank small business checking account number 1003192801 in the name of Gateway Medical
 Associates, P.C.




          The application is based on these facts:
 See accompanying affidavit.




          ✔
          ’ Continued on the attached sheet.

                                                                                                        /s/Anthony Janutolo
                                                                                                       Applicant’s signature

                                                                                                   DEA TFO Anthony Janutolo
                                                                                                       Printed name and title



Sworn to before me and signed in my presence.



Date:     October 9, 2020
                                                                                                         Judge’s signature

City and state: Nashville, Tennessee                                                     Hon. Jeffery S. Frensley, U.S. Magistrate Judge
                                                                                                       Printed name and title

         Print                         Save As...                           Attach                                              Reset


                 Case 3:20-mj-02547 Document 1-1 Filed 10/09/20 Page 1 of 8 PageID #: 3
                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE

IN THE MATTER OF THE SEIZURE
OF CERTAIN FUNDS HELD IN                                  20-mj-2547
                                                 Case No.________________
ACCOUNTS ASSOCIATED WITH
GATEWAY MEDICAL ASSOCIATES,
                                                 SUBMITTED UNDER SEAL
P.C., OR DR. JAMES MACCARONE


                  AFFIDAVIT IN SUPPORT OF APPLICATIONS
                         FOR SEIZURE WARRANTS

       I, Task Force Officer Anthony Janutolo of the Drug Enforcement Agency (“DEA”),

being duly sworn, hereby depose and state as follows:

                  INTRODUCTION AND AGENT BACKGROUND

       1.     I have been a DEA Task Force Officer since March 2019. I am employed by

the Kentucky Office of the Attorney General and have been so employed for approximately

5 ½ years. During this time, I have been assigned to the Appalachian High Intensity Drug

Trafficking Area (“AHIDTA”) Diversion Task Force. My duties since joining the Task

Force have consisted, in part, of investigating illegal drug trafficking organizations and

diversion of controlled substance offenses. Through my training and duties in this capacity,

I have participated and assisted in numerous state and federal investigations involving

multi-state drug trafficking organizations conspiring with providers and pharmacists in the

distribution of controlled substances. During these investigations, the Affiant has acted in

an undercover capacity and purchased narcotics from these organizations. The Affiant has

participated in the debriefing of witnesses, cooperating sources of information, and

                                             1




    Case 3:20-mj-02547 Document 1-1 Filed 10/09/20 Page 2 of 8 PageID #: 4
defendants regarding the modus operandi of narcotics traffickers and the diversion of

controlled substances.

       2.      I have been a law enforcement officer since June of 1995. Prior to being

employed by the Kentucky Attorney General and assigned to the Drug Enforcement

Administration, I retired from the Kentucky State Police. During this time, I served as a

uniformed Trooper and a narcotics detective assigned to the Drug Enforcement and Special

Investigations Unit. In addition to the Kentucky State Police basic law enforcement

training academy, I completed training in drug conspiracy investigations, money

laundering, financial investigations and undercover operations.

       3.      As a federal Task Force Officer, I am authorized to investigate violations of

United States laws and to execute warrants issued under the authority of the United States.

                     BACKGROUND AND REQUESTED WARRANTS

       4.      I have been participating in the investigation of Gateway Medical Associates, P.C.

(“GMA”), located at 751 Chesapeake Lane, Suite 101, Clarksville, Tennessee 37040, and

individuals associated with GMA, including Dr. James Maccarone and others, for the unlawful

distribution of controlled substances, and conspiracy to do the same, in violation of 21 U.S.C. §§

841 and 846.

       5.      This affidavit is submitted in support of applications for warrants authorizing the

seizure of all funds held in for the following financial accounts:

                       a. Planters Bank small business checking account number 1003192801 in

               the name of Gateway Medical Associates, P.C. utilizing address PO Box 3540.


                                                 2




     Case 3:20-mj-02547 Document 1-1 Filed 10/09/20 Page 3 of 8 PageID #: 5
               Clarksville, TN 37043;

                       b. Planters Bank free business checking account number 1000007146 in

               the name of James J Maccarone, dba JKM Properties located at 751 Chesapeake

               LN, Clarksville, TN 37040; and

                       c. Regions Bank LifeGreen Preferred checking account number

               0149463381 in the name of James J Maccarone located at 137 Clarendon Trce,

               Clarksville, TN 37043.

       6.      Based on the information developed during this investigation and as set forth below

in this affidavit, I have probable cause to believe that the property listed above constitutes proceeds

obtained, directly or indirectly, as a result of felony violations of 21 U.S.C. §§ 841 and 846, and

is therefore, also forfeitable to the United States and subject to seizure pursuant to 21 U.S.C.

§§ 853, 881(a)(6), 881(b), and 18 U.S.C. §§ 981(a)(1)(C), 981(b).

                                       PROBABLE CAUSE

       7.      In addition to the accompanying application, the United States is simultaneously

submitting an application for a warrant to search GMA’s physical offices in Clarksville,

Tennessee. I hereby incorporate the statement of probable cause set forth in the affidavit in support

of that application. I respectfully submit that the facts set forth in that affidavit supply probable

cause to believe individuals associated with GMA, including Dr. James Maccarone, have

committed violations of 21 U.S.C. §§ 841 and 846. For the sake of efficiency, I have not repeated

those facts here.

       8.      Investigators have obtained documents from Planters Bank in the course of this

investigation. According to those documents, GMA opened small business checking account,


                                                  3




     Case 3:20-mj-02547 Document 1-1 Filed 10/09/20 Page 4 of 8 PageID #: 6
assigned account number 1003192801, on October 28, 2011. The sole signatory on the account is

James Maccarone. In the course of this investigation, investigators determined that GMA uses a

merchant account, which contains customer’s payments to GMA received from sources such as

debit cards, credit cards, and pre-paid cards.   An analysis of GMA’s Planter’s Bank account

1003192801 shows that from September 2017 through July 2020 GMA received deposits totaling

over $4.6 million. Of that $4.6 million, over $4.3 million was deposited through the GMA’s

merchant account. These funds represent the customer payments collected as part of their scheme

to distribute and dispense Schedule II controlled substances outside the usual course of

professional practice and not for a legitimate medical purpose. The remaining sum (which is less

than $300,000) consists of deposits from health insurers, patient copays, and other miscellaneous

business-related deposits. The balance in this account as of September 29, 2020, is $162,378.

       9.      In addition, Planters Bank provided documents relating to free business checking

account number 1000007146 in the name of James J Maccarone, dba JKM Properties.1 According

to the records, Dr. Maccarone opened the account on March 9, 2012 utilizing the address of 751

Chesapeake Lane, Clarksville, Tennessee 37040, which is the address of GMA. An analysis of

this account shows from November 2017 through July 2020 JKM properties received deposits

totaling over $458,000. 2 Of that amount, $282,000 was received from GMA for monthly rental



1
 Public records available from the Tennessee Secretary of State indicate that JKM
Properties is associated with Dr. Maccarone and uses the same registered address as GMA.
2
 The remainder of the deposits in the account come from Quest Diagnostics, which appears
to lease space in the same building as GMA, and other unidentified sources. There is
probable cause to believe the funds currently in the account are tainted funds from
violations of 21 U.S.C. §§ 841 and 846 at GMA. For instance, since January 2020,
approximately $71,000 of the deposits into the account came from GMA and only
                                                 4




     Case 3:20-mj-02547 Document 1-1 Filed 10/09/20 Page 5 of 8 PageID #: 7
payments. These funds represent drug proceeds traceable to property that was involved in a

financial transaction in order to facilitate drug trafficking and funds that are directly traceable to

drug trafficking. The balance in this account as of September 29, 2020, is $23,131.

       10.     Pursuant to a Grand Jury subpoena, Regions Bank provided documents relating to

the investigation.   According to the documents, James J. Maccarone opened a “LifeGreen

Preferred Checking” account, assigned number 0149463381, on February 25, 2011. An analysis

of this account shows from November 2016 through July 2020 deposits totaling over $1.5 million.

Of that amount, over $1.3 million was received from GMA. The remainder consists of (1)

approximately $144,900 in cash deposits, which investigators also believe is income associated

with GMA, given that investigators have not seen any indication of Maccarone receiving income

from any other source during this timeframe; and (2) approximately $37,485 in interest payments

and miscellaneous deposits. There is probable cause to believe the funds currently in the account

are tainted funds from violations of 21 U.S.C. §§ 841 and 846 at GMA given that the overwhelming

majority of deposits to this account appear to be derived from GMA. Funds received from GMA

represent drug proceeds traceable to property that was involved in a financial transaction in order

to facilitate drug trafficking and funds that are directly traceable to drug trafficking. The balance

in this account as of October 2, 2020, is $24,097.

                                            Conclusion

       11.     Based on the above, I have probable cause to believe that

                       a. Planters Bank small business checking account number 1003192801 in

               the name of Gateway Medical Associates, P.C. utilizing address PO Box 3540,


approximately $24,000 came from Quest Diagnostics.
                                                  5




     Case 3:20-mj-02547 Document 1-1 Filed 10/09/20 Page 6 of 8 PageID #: 8
             Clarksville, TN 37043;

                     b. Planters Bank free business checking account number 1000007146 in

             the name of James J Maccarone, dba JKM Properties located at 751 Chesapeake

             LN, Clarksville, TN 37040; and

                     c. Regions Bank LifeGreen Preferred checking account number

             0149463381 in the name of James J Maccarone located at 137 Clarendon Trce,

             Clarksville, TN 37043;

      constitutes property derived from the proceeds obtained, directly or indirectly, as a result

      of felony violations of 21 U.S.C. §§ 841 and 846, and is therefore forfeitable to the United

      States pursuant to 21 U.S.C. §§ 853, 881(a)(6) 18 U.S.C. §§ 981(a)(1)(C), and 28 U.S.C.

      § 2461 and subject to seizure pursuant to 21 U.S.C. §§ 853(f) and 881(b) and 18 U.S.C.

      § 981(b). In addition, for purposes of a criminal seizure warrant, there is a substantial risk

      that the accounts identified herein will be withdrawn, moved, dissipated, or otherwise

      become unavailable for forfeiture unless immediate steps are taken to secure them.

      Therefore, I submit that a protective order under 21 U.S.C. § 853(e) would be insufficient

      to assure that the funds in the accounts will remain available for forfeiture.




                                                /s/Anthony Janutolo
                                             ____________________________________
                                             Anthony Janutolo
                                             Task Force Officer
                                             Drug Enforcement Administration


                                                                October 2020.
                                                    9th day of _________,
Subscribed and sworn to Per Rule 4.1(b)(2)(A) this _____


                                                6




    Case 3:20-mj-02547 Document 1-1 Filed 10/09/20 Page 7 of 8 PageID #: 9
  ____________________________________

  United States Magistrate Judge




                                   7




Case 3:20-mj-02547 Document 1-1 Filed 10/09/20 Page 8 of 8 PageID #: 10
